Appeal from an order of the Supreme Court, Erie County (Timothy J. Drury, J.), entered February 19, 2008 in a proceeding pursuant to CPLR article 75. The order determined that New York law applies to this proceeding.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on January 26, 2010, and filed in the Erie County Clerk’s Office on February 10, 2010,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, P.J., Fahey, Lindley and Green, JJ.